RENDERED: FEBRUARY 5, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1574-DG

C.S., A CHILD UNDER EIGHTEEN                                         APPELLANT


                ON REVIEW FROM KENTON CIRCUIT COURT
v.               HONORABLE PATRICIA M. SUMME, JUDGE
                        ACTION NO. 19-XX-00005


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, COMBS, AND L. THOMPSON, JUDGES.

COMBS, JUDGE: We granted discretionary review of this case in which the

Kenton Circuit Court vacated an order of the Kenton District Court. The district

court had dismissed the case. The circuit court reversed that dismissal and

remanded the case to the district court for additional proceedings. After our

review, we affirm the circuit court.
             This case involved the prosecution of a juvenile for separate charges

of sodomy in the first degree and sodomy in the third degree. The Kenton Circuit

Court’s order of September 24, 2019, vacating and remanding, summarizes the

background of this case as follows:

             C.S. was initially charged with Sodomy in the First
             Degree. The event leading to this charge was an incident
             between defendant, who was thirteen at the time, and a
             neighbor, who was fourteen at the time: the neighbor
             reportedly has a diagnosis of moderate to severe autism
             but was found competent to testify by the District Court.
             Defendant was convicted; that judgment was vacated on
             appeal in another division of the Kenton Circuit Court in
             case number 18-XX-002 based upon the
             Commonwealth’s concession that the evidence was
             insufficient to establish forcible compulsion. The
             Commonwealth then proceeded to charge defendant with
             Sodomy in the Third Degree based on the same incident.
             [A charge under similar facts occurring after July 14,
             2018 would be Sodomy in the Second Degree under KRS
             §510.080(1)(b), not Third Degree, per an amendment to
             the statutes. Kentucky Acts chapter 109 §3.] The District
             Court, noting that the only potentially applicable section
             of KRS §510.090 as it was in effect at the relevant time
             was that involving a victim who is incapable to consent
             due to their status as an individual with an intellectual
             disability, granted a defense motion to dismiss, stating
             that she had already found competency.

(Brackets in original.)

             The district court’s handwritten order entered on January 16, 2019,

states as follows: “Δ motion – [word scratched out] sustained jeopardy attaches.




                                        -2-
sodomy in the third degree requires incapable of consent victim found competent

charge dismissed.”

                By order entered on September 24, 2019, the Kenton Circuit Court

vacated the district court’s order and remanded for further proceedings. The circuit

court explained that different standards govern the determination of competency to

testify under KRE1 601(b) and an “individual with an intellectual disability” under

KRS2 510.080(4) as defined in KRS Chapter 202B:

                Both parties agree that these are different standards and
                the court’s determination that a potential witness is
                competent to testify does not necessarily preclude a
                finding that they are an individual with an intellectual
                disability. . . . As the standards are different, this court
                does not find sufficient evidence in the record to support
                the finding of the trial court that the witness did not have
                an “intellectual disability,” a finding that affects the
                element of capacity to consent.

                The circuit court noted that the defendant’s motion to dismiss in the

district court also raised issues of double jeopardy and vindictive prosecution. The

circuit court concluded that because the

                Third Degree [Sodomy] charge required proof of
                intellectual disability which the First Degree charge had
                not, it was not a lesser included offense and is not strictly
                barred by the double jeopardy clause of either the Fifth
                Amendment to the United States Constitution or Section
                Thirteen of the Kentucky Constitution.

1
    Kentucky Rules of Evidence.
2
    Kentucky Revised Statutes.

                                             -3-
Furthermore, the circuit court concluded that:

             Although defendant complains . . . that in the first trial
             the Commonwealth did not raise present [sic] the issue of
             capacity to consent and specifically stated in closing
             argument that it was not pursuing a charge of Sodomy in
             the Third Degree as a lesser included offense, the later
             filing of the complaint of Third Degree may have been
             bad form but does not meet the criteria for prosecutorial
             vindictiveness.

             On October 18, 2019, C.S. filed a Motion for Discretionary Review,

which this Court granted by order of February 14, 2020.

             C.S. first contends that the circuit court’s interpretation of the law

allows the Commonwealth “two bites at the apple.” C.S. relies on KRS 505.040(1)

and argues that successive prosecutions based upon the same course of conduct --

or on evidence that the Commonwealth could have presented but chose not to

present -- are prohibited by law.

             KRS 505.040 is entitled “Effects of former prosecution for different

offenses[.]” Its subsection (1) provides as follows:

             Although a prosecution is for a violation of a different
             statutory provision from a former prosecution or for a
             violation of the same provision but based on different
             facts, it is barred by the former prosecution under the
             following circumstances:

                  (1) The former prosecution resulted in an
                  acquittal, a conviction which has not
                  subsequently been set aside, or a determination
                  that there was insufficient evidence to warrant

                                          -4-
                  a conviction, and the subsequent prosecution is
                  for:

                  (a) An offense of which the defendant could
                  have been convicted at the first prosecution; or

                  (b) An offense involving the same conduct as
                  the first prosecution, unless each prosecution
                  requires proof of a fact not required in the
                  other prosecution or unless the offense was not
                  consummated when the former prosecution
                  began[.]

             The Commonwealth concedes that the previously vacated

adjudication of sodomy in the first degree constitutes an acquittal on that charge

from which C.S. is protected from retrial. (Appellee’s Brief, p. 3.) However, C.S.

argues that a subsequent prosecution on a charge of sodomy in the third degree is

also barred because it is a lesser-included offense. He contends that even if it is

not a lesser-included offense, a subsequent prosecution for sodomy in the third

degree is barred because it constitutes “an offense of which the defendant could

have been convicted at the first prosecution.”

             C.S. also argues that the circuit court erred by holding that due to

different standards, “there was not ‘sufficient evidence in the record’ to support the

trial court’s finding that the victim did not have an ‘intellectual disability.’” We

address that argument first.

             The version of KRS 510.090(1)(a) then in effect provided that:




                                          -5-
               A person is guilty of sodomy in the third degree when:
               He or she engages in deviate sexual intercourse with
               another person who is incapable of consent because he or
               she is an individual with an intellectual disability[.]3

KRS 510.010(4) defines an “individual with an intellectual disability” as “a person

with significantly subaverage general intellectual functioning existing concurrently

with deficits in adaptive behavior and manifested during the developmental period,

as defined in KRS Chapter 202B[.]”

               The district court’s brief, handwritten order entered on January 16,

2019, states that “Sodomy 3rd requires incapable of consent[;] victim found

competent.” It appears that the district court erroneously equated the standard of

capacity to consent with competency to testify. We agree with the Commonwealth

that competency to testify is not dispositive of whether or not the victim has an

“intellectual disability” under KRS 510.010(4). We find no error in the circuit

court order vacating on this basis.

               Next, we address C.S.’s argument that sodomy in the third degree is a

lesser-included offense of sodomy in the first degree. “A lesser offense may be

treated as a lesser-included offense if it does not require proof of a fact not required




3
 The statute was amended effective July 14, 2018. As the circuit court correctly noted, a charge
under similar facts occurring after that date would be sodomy in the second degree under KRS
510.080(1)(b).

                                               -6-
to prove the greater offense; if it does, the offense is simply a separate, distinct

offense.” Chames v. Commonwealth, 405 S.W.3d 519, 525 (Ky. App. 2012).

               A defendant is put in double jeopardy when he is
               convicted of two crimes with identical elements, or
               where one is simply a lesser-included offense of the
               other. In such a case, the defendant has only actually
               committed one crime and can only endure one
               conviction. “[T]he test to be applied to determine
               whether there are two offenses or only one is whether
               each provision requires proof of a fact which the other
               does not.” Blockburger v. United States, 284 U.S. 299,
               304, 52 S.Ct. 180, 76 L.Ed. 306 (1932). The same test is
               applied under Kentucky law as well. See Commonwealth
               v. Burge, 947 S.W.2d 805, 811 (Ky. 1996) (“Thus, we
               return to the Blockburger analysis.”).

Turner v. Commonwealth, 345 S.W.3d 844, 847 (Ky. 2011).

               As the Commonwealth notes, sodomy in the first degree requires

proof of forcible compulsion4 whereas sodomy in the third degree does not.

Sodomy in the third degree requires proof that the victim is incapable of consent

because he or she is an individual with an intellectual disability as defined in KRS

510.010(4); sodomy in the first degree does not. We agree with the circuit court

that sodomy in the third degree is not, therefore, a lesser-included offense of

sodomy in the first degree and is not barred by the double jeopardy clause of either




4
 KRS 510.070(1) provides in relevant part that “[a] person is guilty of sodomy in the first
degree when: (a) He engages in deviate sexual intercourse with another person by forcible
compulsion[.]”



                                               -7-
the Fifth Amendment to the United States Constitution or Section Thirteen of the

Kentucky Constitution because each offense requires proof of different facts.

Yates v. Commonwealth, 430 S.W.3d 883 (Ky. 2014), upon which C.S. relies, is

distinguishable on its facts. See Chames, 405 S.W.3d 519 (appellant not entitled to

jury instruction on second-degree sexual abuse as lesser-included offense of first-

degree sexual abuse because second-degree sexual abuse requires additional facts

to prove victim incapable of consent due to being intellectually disabled).

             C.S. also argues that a subsequent prosecution for sodomy in the third

degree is barred under KRS 505.040(1)(a) because it is “‘[a]n offense of which the

defendant could have been convicted at the first prosecution,’ even if it is not

found to be a lesser-included offense.” We do not agree.

             Another panel of this Court recently rejected a similar argument in

Steelman v. Commonwealth, No. 2017-CA-001121-MR, 2018 WL 4941736 (Ky.

App. Oct. 12, 2018). In Steelman, the defendant argued that the Commonwealth

was barred from prosecuting him under KRS 505.040(1)(a) for criminal possession

of a forged instrument because he had previously pled guilty to an amended charge

of not possessing his operator’s license based on the same underlying facts which

arose out of a stop for a minor traffic violation on February 10, 2016. Steelman

claimed that the Commonwealth’s failure to charge him simultaneously with all

crimes associated with all the events of February 10, 2016, was fatal.


                                         -8-
Alternatively, he asserted that collateral estoppel provisions of KRS 505.040(2)

barred the subsequent prosecution. This Court disagreed, explaining that these

arguments had been addressed in Commonwealth v. Barnhill, 552 S.W.2d 241 (Ky.

App. 1977).

              In Barnhill, the defendant was involved in automobile accident in

which his passenger was killed. He was charged with operating a motor vehicle

under the influence. The next day, he entered a guilty plea and paid a fine in court.

Two weeks later, a grand jury indicted him for reckless homicide. The trial court

granted the defendant’s motion to dismiss the indictment on grounds of former

(i.e., double) jeopardy. The Commonwealth appealed. This Court reversed the

dismissal of the indictment, reasoning as follows:

              Although neither the appellant nor the appellee has cited
              KRS 505.040 we believe it is controlling here. Section
              (1)(b) of that statute provides that a later prosecution is
              barred by a former prosecution when the second
              prosecution is for “(a)n offense involving the same
              conduct as the first prosecution, unless each prosecution
              requires proof of a fact not required in the other
              prosecution . . . .”

Barnhill, 552 S.W.2d at 242. The Court explained that the offenses of operating a

motor vehicle while under the influence and reckless homicide each required proof

of fact(s) that the other did not. The Barnhill Court relied on Burnett v.

Commonwealth, 284 S.W.2d 654, 656 (Ky. 1955), which held that:



                                          -9-
             [T]he rule against splitting an act into separate offenses
             does not apply where a single act is common to two
             offenses but each contains additional elements not
             common to the other, nor if different parts of one
             continuous transaction or series of acts are separate
             offenses and can be separately proved.

In Barnhill, the Court concluded that the offenses involved “are distinct and

separate offenses growing out of the same conduct. Neither is an offense included

within the other. Consequently, the prosecution of the appellee on the second

charge does not violate Section 13 of our constitution.” 552 S.W.2d at 242

(citation omitted).

             Therefore, C.S. cannot avail himself of the defense of double

jeopardy. We find no error on the part of the circuit court as to this issue.

             C.S.’s remaining argument is that the Commonwealth’s conduct is

more than “bad form.” He claims that it constitutes vindictive prosecution and that

it should be prohibited as such. “Prosecutorial vindictiveness can manifest itself in

two ways: actual vindictiveness and presumed vindictiveness based upon the facts

and circumstances of the case.” Dickerson v. Commonwealth, 278 S.W.3d 145,

152 (Ky. 2009). C.S. contends that the circumstances of this case strongly support

a presumption of vindictiveness. However, the Commonwealth argues that any

presumption of vindictiveness is rebutted by its change of strategy or perspective

in good faith based on the discrepancy between the victim’s testimony at trial

versus the contradictory content of his pre-trial interview.

                                         -10-
               The circuit court concluded as follows:

                       “Generally, a potentially vindictive superseding
               indictment must add additional charges or substitute
               more severe charges based on the same conduct charged
               less heavily in the first indictment.” Yates v.
               Commonwealth, 539 S.W.3d 654, 659 (Ky. 2018).
               Although defendant complains of the fact that in the first
               trial the Commonwealth did not present raise [sic] the
               issue of capacity to consent and specifically stated in
               closing argument that it was not pursuing a charge of
               Sodomy in the Third Degree as a lesser included offense,
               the later filing of the complaint of Third Degree may
               have been bad form but does not meet the criteria for
               prosecutorial vindictiveness.

               We cannot say the circuit court abused its appellate discretion5 in

concluding that the Commonwealth’s later filing of a complaint on the charge of

sodomy in the third degree did not meet the criteria for prosecutorial vindictiveness

under the facts of this case.

               We AFFIRM the order of the Kenton Circuit Court, which correctly

vacated and remanded this case to the Kenton District Court for further

proceedings.

               ALL CONCUR.




5
  In Lee v. Commonwealth, No. 2005-SC-000500-MR, 2006 WL 3386644, at *5 n.13 (Ky. Nov.
22, 2006), our Supreme Court explained that it knew of no Kentucky decision regarding the
standard of review of trial court rulings on motions to dismiss indictments for prosecutorial
vindictiveness, but that “rulings on motions to dismiss indictments are generally subject to abuse
of discretion standard of review with factual findings subject to clearly erroneous standard.”

                                              -11-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

John Wampler              Daniel Cameron
Frankfort, Kentucky       Attorney General of Kentucky

                          Christopher S. Nordloh
                          Drew C. Harris
                          Special Assistant Attorneys General
                          Covington, Kentucky




                        -12-